Case 2:19-cv-11420-DML-EAS ECF No. 10 filed 11/26/19                     PageID.2228        Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION



JOMAR DAVELL ROBINSON,

                                Petitioner,                      Case No. 19-cv-11420
                                                                 HON. AVERN COHN
v.

TONY TRIERWEILER,

                        Respondent.
_______________________________________/

         ORDER GRANTING PETITIONER’S MOTION TO STAY WITH CONDITIONS
                                 (ECF No. 7)
                                    AND
                      ADMINISTRATIVELY CLOSING CASE

                                                   I.

        This is a habeas case under 28 U.S.C. § 2254. Petitioner Jomar Davell Robinson, a

state prisoner proceeding pro se, was convicted by a jury of first-degree murder, armed robbery,

conspiracy to commit armed robbery, and possession of a firearm during the commission of a

felony. Petitioner raises the following habeas claims: (1) Petitioner’s statement to police should

have been suppressed because he asked for an attorney after receiving Miranda warnings, (2)

the trial court erred in failing to try Petitioner separately from his co-defendants, (3) the trial court

erred in instructing the jury, and (4) insufficient evidence was presented at trial to sustain

Petitioner’s convictions.

        Before the Court is Petitioner’s motion to stay and hold the petition in so that he can

return to state court to exhaust two additional claims: (1) Petitioner’s counsel was ineffective for

failing to communicate or recommend that Petitioner accept a plea deal, and (2) Petitioner’s

counsel failed to object to the jury instructions and verdict form. Respondent has not opposed

the motion. For the reasons that follow, the motion will be granted.
                                                   1
Case 2:19-cv-11420-DML-EAS ECF No. 10 filed 11/26/19                    PageID.2229       Page 2 of 3



                                                   II.

        Petitioner raised the claims in his current petition on direct appeal. The Michigan Court

of Appeal denied relief. People v. Robinson, No. 329209 (Mich. Ct. App. February 9, 2017). The

Michigan Supreme Court denied leave to appeal. People v. Robinson, No. 155471 (Mich. Sup.

Ct. September 12, 2017). Petitioner signed and dated his habeas petition on December 1,

2018, a little less than two weeks before the statute of limitations was set to expire.

                                                  III.

                                                  A.

        A federal habeas petitioner must first exhaust all available remedies in state court. 28

U.S.C. § 2254(b). A federal court may stay a federal habeas corpus proceeding pending

resolution of state post-conviction proceedings. See Rhines v. Weber, 544 U.S. 269, 276 (2005)

(“District courts do ordinarily have authority to issue stays where such a stay would be a proper

exercise of discretion.”) (citations omitted). Rhines held that a federal court may stay a petition

for habeas corpus relief and hold further proceedings in abeyance while a petitioner exhausts

unexhausted claims if outright dismissal of the petition would jeopardize the timeliness of a

future petition, there is good cause for the petitioner’s failure to exhaust state court remedies,

the unexhausted claims are not “plainly meritless,” and “there is no indication that the petitioner

engaged in intentionally dilatory tactics.” Id. at 278.

                                                  B.

        Here, a stay rather than a dismissal is appropriate. A dismissal may create difficulties

for Petitioner with respect to the statute of limitations because, as noted above, Petitioner

signed and dated his habeas petition with a little less than two weeks remaining on the statute

of limitations. See 28 U.S.C. § 244(d)(1)(A). Further, Petitioner has also established good cause

for not previously raising this claim in the state courts as he claims his appellate counsel was

ineffective for failing to raise his new claims on direct appeal. Finally, it does not appear that the
                                                   2
Case 2:19-cv-11420-DML-EAS ECF No. 10 filed 11/26/19                    PageID.2230       Page 3 of 3



unexhausted claim is plainly meritless or that Petitioner is engaged in intentionally dilatory

tactics.

                                                    IV.

           For the reasons stated above, Petitioner’s motion to stay is GRANTED. Petitioner must

exhaust his new claim in state court by filing a motion for relief from judgment in the Macomb

Circuit Court within 60 days of the date of this order, and then if it is denied, he must file timely

appeals in the Michigan Court of Appeals and Michigan Supreme Court. Further, he must ask

this Court to lift the stay within 60 days of exhausting his state court remedies. Failure to comply

with any of the conditions of the stay could result in the dismissal of the habeas petition.

           To avoid administrative difficulties, the Clerk of Co

urt shall CLOSE this case for statistical purposes only. Nothing in this order or in the related

docket entry shall be considered a dismissal or disposition of this matter.

           SO ORDERED.

                                                          s/Avern Cohn
                                                          AVERN COHN
                                                          UNITED STATES DISTRICT JUDGE
Dated: 11/26/2019
      Detroit, Michigan




                                                     3
